Citation Nr: 1746397	
Decision Date: 10/18/17    Archive Date: 10/31/17

DOCKET NO.  14-01 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for periodontal disease for compensation purposes.  

Entitlement to service connection for periodontal disease for treatment purposes.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dan Brook, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from November 1997 to February 2012.

This matter comes before the Board of Veterans' Appeals (Board) from a decision of the Roanoke, Virginia Regional Office (RO) of the Department of Veterans' Affairs (VA).

The Board notes that this decision is awarding the Veteran Class II dental treatment.  Consequently, the RO must ensure that the appropriate division of the Veteran's Health Administration (VHA) is: 1) informed of this award; 2) provided a copy of this decision; and 3) informed of the need to schedule the Veteran for a treatment evaluation.  

The Veteran is advised that it may also be prudent for him to independently follow-up with the VHA dental services.  
See e.g. https://www.va.gov/dental/patients.asp and https://www.va.gov/DENTAL/Dental-Clinic-Locations-Finder.asp.     
    

FINDINGS OF FACT

1.  The Veteran is not shown to have undergone dental trauma during service.

2.  The Veteran's teeth 19 and 31 are reasonably shown to have become carious after more than 180 days of active service and to have been damaged due to chronic periodontal disease after more than 180 days of active service.   






CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for periodontal disease for compensation purposes have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.381, 4.150 (2016). 

2.  The criteria for service connection for periodontal disease of tooth 19 and 31 for treatment purposes have been met.  38 U.S.C.A. §§ 1110, 1712 (West 2014); 38 C.F.R. §§ 3.381, 4.150, 17.161 (2016).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Regarding the claim for service connection for periodontal disease for compensation purposes, the provisions of the Veterans Claims Assistance Act of 2000 (VCAA) are not applicable to the instant appeal because it turns on a matter of law and not on the underlying facts or development of the facts.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002).  The VCAA can have no effect on appeals that are decided on an interpretation of the law as opposed to a determination based on fact.  See Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  The Board therefore finds that any deficiency in VA's VCAA notice or development action is harmless error.

Regarding the claim for service connection for periodontal disease for VA treatment purposes, given the favorable outcome detailed below, an assessment of VA's duties under the VCAA is not necessary.

II.  Analysis

In the VA benefits system, dental disabilities are treated differently than medical disabilities. The dental conditions for which service-connected compensation benefits are available are set forth under 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.  Missing teeth may be compensable under 38 C.F.R. § 4.150, Code 9913 for "loss of teeth, due to loss of substance of body of maxilla or mandible without loss of continuity."  A Note following Diagnostic Code 9913 explains that these rating apply only to bone loss through trauma or disease such as osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease, since such loss is not considered disabling.

Dental conditions such as treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease can, under certain conditions, be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment but will not, under any conditions, be considered for compensation.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 4.150.  In order to qualify for treatment for these conditions, the Veteran must establish eligibility through one of the categories specified by regulation.  38 C.F.R. § 17.161.   

These categories include treatment for veterans who have a compensable service-connected dental disability or condition (Class I eligibility); any treatment indicated as reasonably necessary for the one-time correction of the service-connected noncompensable condition (Class II eligibility); those having a noncompensable service-connected dental disability or condition adjudicated as resulting from combat wounds or other service trauma (Class II(a) eligibility); treatment for certain homeless and other enrolled veterans eligible for a one-time course of dental care under 38 U.S.C.A. § 2062 (Class II(b) eligibility); treatment for veterans who were detained as a prisoner of war (Class II(c) eligibility); treatment for veterans who made prior applications for and received dental treatment from VA for noncompensable dental conditions, but were denied replacement of missing teeth that were lost during any period of service prior to his or her last period of service (Class IIR (Retroactive) eligibility); treatment for veterans having a dental condition professionally determined to be aggravating disability from an associated service-connected condition or disability (Class III eligibility); treatment for veterans whose service-connected disabilities are rated at 100 percent by schedular rating or who are entitled to the 100 percent rating by reason of individual unemployability (Class IV eligibility); treatment for veterans who participate in a rehabilitation program under 38 U.S.C.A. chapter 31 (Class V eligibility); and treatment for veterans who are scheduled for admission or who are otherwise receiving care and services under chapter 17 of 38 U.S.C.A. and have a dental condition that is clinically determined to be complicating a medical condition currently under treatment (Class VI eligibility).  38 U.S.C.A. § 1712; 38 C.F.R. § 17.161.

In order to receive Class II treatment, a veteran must have:

A) Served on active duty during the Persian Gulf War and were discharged or released, under conditions other than dishonorable, from a period of active military, naval, or air service of not less than 90 days, or they were discharged or released under conditions other than dishonorable, from any other period of active military, naval, or air service of not less than 180 days;

 (B) Application for treatment is made within 180 days after such discharge or release.

(C) The certificate of discharge or release does not bear a certification that the veteran was provided, within the 90-day period immediately before such discharge or release, a complete dental examination (including dental X-rays) and all appropriate dental treatment indicated by the examination to be needed, and

(D) Department of Veterans Affairs dental examination is completed within six months after discharge or release, unless delayed through no fault of the veteran.

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Regarding potential compensation for the Veteran's periodontal disease, in a December 2015 statement, he indicated that his claim was not intended as one for compensation but for continuance of dental care and reimbursement of expenses.  Also, the Veteran is not shown to have undergone any dental trauma during service, which resulted in bone loss, or any osteomyelitis during service, which resulted in bone loss.  Rather, he is shown to suffer from periodontal disease.  Consequently, the Board does not have a basis for awarding service-connected compensation for dental disability, to include periodontal disease, in this case.  38 C.F.R. § 3.381, 4.150.

In regard to eligibility for treatment, the Veteran's service treatment records do not show any problems with tooth 19 or tooth 31 at entrance examination in July 1997.   Then, in June 1999, teeth 30 and 31 were noted to be carious.  Also, in May 2000, tooth 19 was noted to be thin and to have been poorly prepped in the past.  There was a poor outline form and retention form.  There also appeared to be no base beneath a very deep restoration.  As a result the Veteran was advised that he might need subsequent non-surgical root canal therapy.  Additionally, in June 1999 it appears that some restorative work may have been performed on tooth 19.  Further, the Veteran's DD-214 from his final period of service from February 2006 to February 2012 shows that he was not provided with a complete dental examination and all appropriate dental services and treatment within 90 days prior to separation. Moreover, the instant claim for service connection for periodontal disease for treatment purposes was received in June 2012.       

More recently, at an August 2012 VA examination, the examining dentist found periodontal disease with localized vertical defects around teeth 3, 14 and 31 and a severe vertical defect with complete loss of alveolar supporting bone noted around the distal root of tooth 19.  The examiner found that it was more likely than not that the Veteran had mild to moderate periodontal disease with localized severe periodontal alveolar bone resorption on the distal part of tooth 19. 

Also, in a March 2013 statement, the Veteran reported that due to him not receiving proper dental care during service or immediately thereafter, tooth 19 had to be extracted in February 2013.   

In addition, in a December 2015 statement, the Veteran reported that due a lack of dental care while on active duty, he developed a gum and bone problem on tooth 18 of the lower left molar (the Board presumes he was referring to tooth 19 due to his earlier statement and the findings of the VA examiner).

The above summarized evidence reasonably shows that the Veteran developed carious teeth and periodontal disease in teeth 19 and 31 more than 180 days after entry in November 1997.  It also shows current diagnoses of periodontal defects in teeth 19 and 31, with the Veteran also reporting that tooth 19 actually had to be extracted due to its severe periodontal defect.  Additionally, the Veteran meets the requisite service requirements for receipt of Class II dental treatment; he applied for such treatment within 180 days of his discharge; and his DD-214 indicates that he was not provided a complete dental examination and all appropriate indicated treatment within 90 days prior to discharge.  Also, while he was not provided a VA dental examination until slightly more than 6 months from his discharge, this delay was in no way his fault.  Accordingly, the Veteran meets the requirements for Class II treatment for teeth 19 and 31.  38 C.F.R. § 17.161.

As noted above, under the controlling regulations, Class II dental treatment entails any treatment indicated as reasonably necessary for the one-time correction of the service-connected noncompensable condition.  Id.  In turn, determining what, if any, treatment is reasonably necessary for one time correction to tooth 19 and 31 must be determined by the dental division of the Veteran's Health Administration (VHA).  The Veteran is advised that this determination is governed by VHA's own internal regulations.  See e.g. VHA HANDBOOK 1130.01, Paragraph 8, Section 2(d), downloadable at www.va.gov/vhapublications/ViewPublication.asp?pub_ID=2867.  

The Board notes that in his December 2015 statement, the Veteran requested reimbursement for dental health care he had already received in relation to tooth 19.  The Board emphasizes with his request.  However, the controlling regulations do not provide the Board with the authority to award reimbursement for private outpatient dental health care that was not pre-authorized by VA.  In this case, the Board is limited to awarding Class II dental treatment, as explained above.  
ORDER

Entitlement to service connection for periodontal disease for compensation purposes is denied. 

Entitlement to Class II dental treatment for teeth 19 and 31 is granted.    




____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


